Citation Nr: 1541628	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-11 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date prior to March 20, 2008 for the award of service connection for non-small cell lung cancer associated with herbicide exposure. 
 
2.  Entitlement to an effective date prior to March 20, 2007 for the award of service connection for diabetes mellitus, type II associated with herbicide exposure. 
 
3.  Entitlement to an effective date prior to March 20, 2008 for the award of service connection for mild pedal neuropathy of the right lower extremity. 

4.  Entitlement to an effective date prior to March 20, 2008 for the award of service connection for mild pedal neuropathy of the left lower extremity. 
 
5.  Entitlement to an effective date prior to March 20, 2008 for the award of service connection for erectile dysfunction.
 
6.  Entitlement to an effective date prior to March 20, 2008 for the award of service connection for special monthly compensation (SMC ) based on loss of use of a creative organ. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1968 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Hartford, Connecticut.  

In July 2009, the Veteran testified before an Acting Veterans Law Judge seated at the RO.  A transcript of this hearing is of record.  Because the Acting Veterans Law Judge who presided over the July 2009 hearing is no longer with the Board, the Veteran was offered another hearing before a current Veterans Law Judge.  He accepted the offer and was scheduled for a May 2015 video hearing.  He failed to report at the scheduled time, however, and to date has not provided an explanation for his absence.  Thus, his hearing request will be considered withdrawn.  38 C.F.R. §§ 20.702, 20.704.  

This appeal was remanded in September 2011.  This appeal was again remanded in November 2014.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's VA Form 21-526, Application for Compensation or Pension, seeking service connection for lung cancer and diabetes was received on March 20, 2008.  

2.  No prior formal or informal claim for service connection for lung cancer or diabetes was submitted by the Veteran prior to March 20, 2008.  


CONCLUSIONS OF LAW

1.  An effective date prior to March 20, 2008 for the grant of service connection for non-small cell lung cancer is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).  

2.  An effective date prior to March 20, 2007 for the grant of service connection for diabetes mellitus, type II, is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).  

3.  An effective date prior to March 20, 2008 for the grant of service connection for mild pedal neuropathy of the right lower extremity is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).  

4.  An effective date prior to March 20, 2008 for the grant of service connection for mild pedal neuropathy of the left lower extremity is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).  

5.  An effective date prior to March 20, 2008 for the grant of service connection for erectile dysfunction is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).  

6.  An effective date prior to March 20, 2008 for the grant of special monthly compensation for the loss of use of a creative organ is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice in the form of an April 2008 letter which informed the Veteran of the evidence generally needed to support the claims of service connection.  This notice included information regarding the assignment of an initial rating and effective date for an award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  Moreover, this letter was provided the Veteran prior to the initial rating on appeal; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises in part from the Veteran's timely disagreement with the effective dates assigned following grants of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

The Veteran was afforded a hearing before an Acting Veterans Law Judge in July 2009.  The Board hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the presiding Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claim based on the current record.  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met, to the limited extent they apply in this case where the law and not the facts control the decision.  

The Veteran seeks earlier effective dates for various awards of service connection.  Specifically, he has been awarded service connection for diabetes, with an effective date of March 20, 2007, and for lung cancer, bilateral pedal neuropathy of the lower extremities, and erectile dysfunction, with an effective date of March 20, 2008.  He has also been awarded special monthly compensation, effective March 20, 2008, for the loss of use of a creative organ.  He seeks earlier effective dates for each of these awards.  

Under the applicable criteria, the effective date of an award of disability compensation based on an initial claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).  The implementing regulation provides that the effective date of an award of disability compensation is the day following separation from active service, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of claim or the date that entitlement to service connection arose.  38 C.F.R. § 3.400(b)(2) (2015).  

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  The date of receipt of the claim, or "date of the claim," means the date of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  

VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.  

In the present case, the Veteran's VA Form 21-526 Application for Compensation for the disabilities claimed was received by VA on March 20, 2008; thus, this date was used by the agency of original jurisdiction (AOJ) to assign the effective dates at issue.  On the claims form, the Veteran wrote that he previously filed a VA compensation claim in the summer of 2007.  Along with his claim, the Veteran also filed a separate written statement in which he asserted he filed a service connection claim for lung cancer and diabetes on September 24, 2007.  The record before the Board does not contain a claim from the Veteran dated prior to March 2008.  

In the August 2008 notice of disagreement, the Veteran stated he initially filed a claim in April 2007 for service connection for all claimed disabilities.  At his July 2009 personal hearing, the Veteran testified that he first filed a service connection claim in October 2007.  

The record reflects that the Veteran has received VA medical care since at least 2000.  On May 4, 2007, the Veteran was afforded a social work consultation with a VA social worker.  He had questions regarding any entitlements for which he might be eligible, and was provided information and appropriate forms for filing for Social Security Administration and VA benefits.  The consultation report does not indicate the Veteran initiated any claims at that time, or otherwise completed any forms given him.  

In a February 2008 VA email, a VA employee reported that the Veteran had by his own account reportedly undergone a VA Agent Orange examination sometime in September 2007.  VA treatment records indicate the Veteran was seen at the West Haven VA Medical Center for lung cancer follow-up on August 22, 2007.  On September 20, 2007, he presented at the emergency room for treatment of a toe infection, and to request insurance forms.  On September 24, 2007, he was seen for a VA podiatry consultation.  VA records do not reflect that a VA examination related to herbicide exposure was conducted in September 2007.  

Upon review of the entirety of the record, the Board finds the preponderance of the evidence to be against the award of earlier effective dates, as the record does not contain any service connection claims, formal or informal, received by VA prior to March 20, 2008.  While the Veteran has, in his written statements and oral testimony to VA, claimed to have filed service connection claims for diabetes and for lung cancer prior to March 2008, the Board notes that he has displayed some confusion as to when his prior claim was allegedly filed.  He has variously reported filing compensation claims in April 2007, the summer of 2007, September 2007, or October 2007.  The record also does not reflect he was afforded a VA Agent Orange examination on September 24, 2007, as he has reported; he was, however, afforded VA podiatric care on that date.  

The Veteran must assert a specific claim either expressly or implicitly, as VA is not required to conjure up issues not raised by the claimant.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (finding "the Board is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed.").  While the May 2007 social work consultation report confirms that the Veteran indicated an interest in possibly seeking VA compensation in the future, it does not indicate any specific disabilities for which the Veteran felt service connection was warranted.  The VA social worker also did not indicate the Veteran filed a formal or informal claim at that time, although he was provided with VA forms at that time.  In the absence of such a claim, earlier effective dates are not warranted.  

The Board is cognizant of the Veteran's assertions that he filed a prior claim with VA sometime in 2007.  He has not, however, pointed to any additional evidence to support this assertion.  "The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  In the present instance, the presumption of regularity applies to VA's actions following receipt of a claim.  It is presumed that VA properly processed all claims submitted by the Veteran or his representative, including affixing evidence of the date of receipt by VA, and associating the claim with the claims folder.  The mere allegation of irregularity does not, in itself, constitute clear evidence of irregularity.  Crain v. Principi, 17 Vet. App. 182, 186 (2003).  The clear evidence requirement mandates not only an allegation by the Veteran that a prior claim was submitted sometime in 2007, but additional evidence to corroborate the assertion that these materials were submitted.  No additional evidence has been submitted in this case. 

As there was no formal or informal claim received regarding the Veteran's claimed disabilities prior to March 20, 2008, this is considered the date of the claim of entitlement to service connection for lung cancer, diabetes mellitus, bilateral pedal neuropathy of the lower extremities, and erectile dysfunction.  As the preponderance of the evidence is against any earlier effective dates for these disabilities, the benefit-of-the-doubt does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An effective date prior to March 20, 2008, for the award of service connection for non-small cell lung cancer is denied.  

An effective date prior to March 20, 2007 for the award of service connection for diabetes mellitus, type II, is denied.  

An effective date prior to March 20, 2008 for the award of service connection for mild pedal neuropathy of the right lower extremity is denied.  

An effective date prior to March 20, 2008 for the award of service connection for mild pedal neuropathy of the left lower extremity is denied.  

An effective date prior to March 20, 2008 for the award of service connection for erectile dysfunction is denied.  

An effective date prior to March 20, 2008, for the award of special monthly compensation based on the loss of use of a creative organ is denied.  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


